Citation Nr: 0121029	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-10 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut

THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for fungus of the feet.

3.  The propriety of the initial 10 percent evaluation 
assigned for service-connected intermittent supraventricular 
tachycardia.

4.  The propriety of the initial 10 percent evaluation for 
hypertension, assigned from July 30, 1997 to January 1, 2001.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel
INTRODUCTION

The veteran served on active duty from October 1996 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran timely perfected appeals on the 
issues cited on the title page.

The Board has recharacterized the increased rating issues on 
appeal as involving the propriety of the initial ratings 
assigned, in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Service connection for hypertension was severed by recent 
rating action, effective January 1, 2001.  The claims file 
does not contain a disagreement with that action.  Thus, that 
issue is not before the Board in any form.  The rating for 
the hypertension is, therefore, limited as cited on the title 
page.

In addition, service connection has been granted for a fungus 
condition of the skin.  A noncompensable rating was assigned.  
The veteran has recently reopened a claim for an increased 
rating.  This matter was considered in a statement of the 
case of August 2000.  The current claims folder does not 
contain a substantive appeal on this issue.  As such, this 
issue is not before the Board at this time.


REMAND

The Board notes that there have been significant changes in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law defines VA's duty to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, and eliminates from 38 U.S.C.A. § 
5107(a) the necessity of submitting a well-grounded claim to 
trigger VA's duty to assist (thus superceding the decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded).  These 
changes are applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001)); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act. Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.

The Board points out that in light of the recent amendment to 
38 U.S.C.A. § 5107, noted above, there is no longer a legal 
requirement that a claim be "well-grounded" before it can be 
adjudicated on the merits; hence, the claims should be 
adjudicated on the merits.  These actions should be 
accomplished by the RO, in the first instance, to avoid any 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Further development, as discussed below, is needed in light 
of the new law. 

The Board notes that the RO, in April 2001, sent the veteran 
a letter explaining the Veterans Claims Assistance Act of 
2000 and informing him that that the requirement that a 
veteran submit a well-grounded claim is no longer applicable.  
The RO also notified him of the evidence needed to prevail on 
the claims for service connection for hemorrhoids and fungus 
of the feet, and stated that these claims were to be 
readjudicated in light of the new law.  However, as there is 
no further development in the record and the issues have been 
timely appealed by the veteran.  

Significantly, there is evidence of this pathology in 
service.  He has contended they have existed since service.  
There was no finding on initial post-service VA examination.  
He is hereby offered an opportunity to produce evidence that 
there is evidence of chronic disorders.  Further, in light of 
the new law, further examination will be undertaken.  

During the pendency of the veteran's claim, the regulations 
pertaining to the evaluation of cardiovascular disorders were 
changed, effective January 12, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Codes 7000-7017; 62 Fed. Reg. 65207-65244 (1997).  
Prior to January 12, 1998, the veteran's service-connected 
paroxysmal ventricular tachycardia was evaluated under 38 
C.F.R. § 4.104, Diagnostic Code 7013.  Under that diagnostic 
code, paroxysmal tachycardia, with infrequent attacks, was 
rated at 10 percent and, when severe, with frequent attacks, 
was rated at 30 percent.  Id.  Similarly, the hypertension 
must be evaluated under the old and the new criteria.

Effective January 12, 1998, under the revised regulations, 
Diagnostic Code 7010, that concerns supraventricular 
arrhythmias, provides that paroxysmal atrial fibrillation or 
other supraventricular tachycardia with more than four 
episodes per year, documented by electrocardiogram (ECG or 
EKG) or Holter monitor, warrants a 30 percent evaluation.  38 
C.F.R. § 4.104, Diagnostic Code 7010 (2000).  Permanent 
atrial fibrillation (lone atrial fibrillation), or; one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia, documented by ECG or 
Holter monitor, warrants a 10 percent evaluation.  Id.

When a governing law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent Congressional or 
Secretarial intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  In this regard, the General Counsel of VA has 
recently held that if the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) can be no earlier than the 
effective date of that change.  The earlier version of the 
regulation must be applied for the period prior to the 
effective date of the change.  See VAOPGCPREC 3-2000 (2000).  
However, the RO has not evaluated the veteran's service-
connected supraventricular tachycardia under the rating 
criteria in effect prior to January 12, 1998; hence, the 
claim must be remanded.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993) (the Board is unable to adjudicate a claim 
without violating the veteran's statutory and regulatory 
procedural rights by addressing a question not properly 
considered by the RO).  

In addition, an examination is required to determine the 
current state of the veteran's disability.  

The Board also emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Therefore, the RO should obtain any medical records 
pertaining to the disabilities at issue that are not 
currently of record.  

Specifically, the Board notes that the veteran stated that he 
was "boarded out" of service.  The veteran should be asked 
whether he had a Physical Evaluation Board examination.  If 
so, another search of the veteran's service medical records 
should be conducted to determine if a Physical Evaluation 
Board (PEB) proceeding is available.

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  If there is evidence that a PEB was 
conducted, the RO should make another 
attempt to locate any service medical 
records, not currently of record, 
particularly any PEB proceeding.  If the 
appellant does not indicate that such a 
proceeding was accomplished, it will be 
taken as an indication that there was no 
separate proceeding.

2.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names, addresses and approximate dates of 
treatment of all health care providers, 
VA and private, who have rendered medical 
attention for the conditions at issue 
since his discharge from service.  When 
the veteran responds and provides any 
necessary authorizations, the RO should 
obtain all treatment records from any 
identified treatment source not currently 
of record.  

3.  The veteran should be scheduled for a 
VA examination for the purpose of 
ascertaining the current severity and 
frequency of his paroxysmal tachycardia 
episodes.  All indicated studies should 
be performed and all clinical findings 
reported in detail and all manifestations 
of current disability should be described 
in detail, including any cardiac 
residuals found to result from the 
service-connected paroxysmal ventricular 
tachycardia.  The frequency of attacks 
should be set forth.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination and the examiner should 
acknowledge such review in the 
examination report. 

4.  The RO should schedule the veteran 
for an appropriate examination to 
determine whether the veteran has current 
hemorrhoids and whether it is related to 
his period of service.  A rationale 
should be provided for all opinions 
expressed.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination and 
the examiner should acknowledge such 
review in the examination report. 

5.  The RO should schedule the veteran 
for a skin examination.  The examiner 
should determine whether the veteran has 
any current skin condition of the feet 
and whether it is related to his period 
of service.  A rationale should be 
provided for all opinions expressed.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination and the examiner 
should acknowledge such review in the 
examination report. 

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.

7.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  Thereafter, these matters should be 
readjudicated.  This should include of 
the cardiovascular regulations in effect 
prior to January 1998 as applicable.  If 
any action taken remains adverse to the 
veteran, he should be furnished with a 
supplemental statement of the case.  He 
should then be afforded the requisite 
opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the case.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




